DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 03 June 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending;
Claims 1-6 are examined; and 
Claims 7-19 are withdrawn from consideration.

Claim Objections
Claims 7-19 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim must depend in the alternate form only.  Claims 7-19 each depend from multiple claims in the inclusive (e.g., Claim 7 depends from claims 1 and 6).  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Drawings
Applicant’s drawings dated 01 July 2021, are entered.

Specification
3.    Applicant’s substitute specification dated 01 July 2021, is entered.

Claim Rejections - 35 USC § 112
Claim rejections – 35 USC 112(a):
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The language “any other suitable material” as it appears in the claims, its equivalents and derivations (e.g., claim 1, line 6) encompasses materials that are both known and unknown to applicant at the time of filing.  In other words, the language includes materials that were not in applicant’s possession at the time of filing.  As a result, this language does not satisfy the written description requirement under this heading.

Claim rejections - 35 USC 112(b): 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

     Below is a reproduction of applicant’s claims with the examiner’s comments in bold italics.  The examiner will not address each instance of the same rejections under this heading for brevity.

     Claim 1: A uniquely prefabricated, multi-component, structural modular building panel (“uniquely…” is indefinite as to the metes and bounds of this language cannot be determined comprising of: 
     a plurality of unique (indefinite for reasons previously provided) frame edge members with a unique proprietary connecting shape (“unique frame edge members” is indefinite as no language is provided to determine the actual shape of the member) which are coupled and/or bonded to (“coupled and/or bonded” is indefinite as bonding is a form of coupling and can be redundant), 
     at least one or more face sheets of composites and/or fiber reinforced polymer (FRP) or any other suitable material (indefinite as to how the sheet can be a composite AND an FRP), 
     and an insulating core or any other suitable material (indefinite as to the metes and bounds of what constitutes “suitable”.  

Claims 2 and 3: the claims are replete with issues substantially similar to those previously addressed which will not be repeated here for brevity.   
Claim 4: The uniquely prefabricated, multi-component, structural modular building panel of claim 1, wherein an internal reinforcing element made of composite FRP, or any other suitable material, can be added at the midpoint or any other location within the said panel dictated by the function and the structural performance requirement of the said panel (“can be added…” is indefinite as it is unclear if the language associated with “can” is required).  

Claim 5: the claims are replete with issues substantially similar to those previously addressed which will not be repeated here for brevity.   1Copyright Patricia Livingstone 2021  

Claim 6: The unique frame edge members of the uniquely prefabricated, multi-component, structural modular building panel of claim 1 are coupled with connectors to a plurality of said panels, to form expandable building panel systems, such as expandable wall panel systems, expandable roof panel systems or similar segments of a structure (“such as…” is indefinite as the scope of the language associated with this phrase cannot be determined).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennenk (U.S. Patent 5,815,989).  The claims are interpreted as best understood in light of applicant’s specification.
 
Claim 1: Benneck discloses a uniquely prefabricated, multi-component, structural modular building panel (as shown) comprising of: a plurality of unique frame edge members (as exemplified in Fig. 2; see Fig. 1 where more than one edge member is present) with a unique proprietary connecting shape (as best understood) which are coupled and/or bonded to, at least one or more face sheets (1) of composites and/or fiber reinforced polymer (FRP) or any other suitable material (any material meets the limitation of “any other suitable material), and an insulating core (3) or any other suitable material.  

Claim 2: Benneck discloses the uniquely prefabricated, multi-component, structural modular building panel of claim 1, wherein the unique edge frame members with a unique proprietary connecting shape are composite FRP, manufactured by a pultrusion process, or any other suitable material manufactured by any other suitable method that satisfies the structural requirements of the application and/or structure (as shown and disclosed, any material meets the limitation of “any other suitable material”).  

Claim 3: Benneck discloses the uniquely prefabricated, multi-component, structural modular building panel of claim 1, wherein the unique edge frame members with a unique proprietary connecting shape have cavities (receiving 13 as shown in Fig. 2) for a weather strip or any other suitable material (as disclosed), fastening bolts and nuts or any other suitable fastening system, and/or run-outs for excess adhesive/bonding material.  
Claim 4: Benneck discloses the uniquely prefabricated, multi-component, structural modular building panel of claim 1, wherein an internal reinforcing element (5) made of composite FRP, or any other suitable material (any material meets the limitation of “any other suitable material”), can be added at the midpoint or any other location within the said panel dictated by the function and the structural performance requirement of the said panel (as shown and disclosed).  

Claim 5: Benneck discloses the components of the structural modular building panel of claim 1 are uniquely prefabricated by coupling the said unique frame edge members with a unique proprietary connecting shape to the face sheets (as shown) and then bonding together the components using an epoxy adhesive or any other suitable material or method (any material or method meets the limitation of “any other suitable material or method”), which 1Copyright Patricia Livingstone 2021may also seal the said panel from environmental elements (functional language fully capable of being met by the prior art).  

Claim 6: Benneck discloses the unique frame edge members of the uniquely prefabricated, multi-component, structural modular building panel of claim 1 are coupled with connectors (12) to a plurality of said panels, to form expandable building panel systems, such as expandable wall panel systems, expandable roof panel systems or similar segments of a structure (as disclosed, it is a roof system).

Miscellaneous

Applicant should respectfully note that any response should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response.  Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.

http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

The examiner may be contacted at any time during prosecution at the below provided number to schedule an interview.  Please see MPEP 713 for information regarding this practice.  Applicant is invited, and encouraged, to contact the examiner at the earliest convenience to expedite prosecution and avoid potential issues, including fees, associated with late responses and/or potential abandonment of the application due to a late response.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar building systems, see Sheehy (U.S. Patent 8,677,713), Brown (U.S. Publication 2011/0173925), Gibson (U.S. Publication 2009/0205277), Gingras (U.S. Publication 2009/0064622), Edwards (U.S. Patent 7,377,082) and Flynn (U.S. Publication 2009/0025335).  For panels made of FRP, see Rosan (U.S. Publication 2020/0217065), Jarvie (U.S. Publication 2019/0383013) and Bryant (U.S. Publication 2002/0069600). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649